Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-2122
                     Lower Tribunal No. F07-42264C
                          ________________


                           Charles Wardlow,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

     Charles Wardlow, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.